NOTE: This disposition is nonprecedential
United States Court of AppeaIs
for the FederaI Ci1'cuit
THE COMPAK COMPANIES, LLC,
Plaintiff-Appellcmt, '
V.
JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
AND URBAN MINISTRIES, INC.,
Defendants, -
AND _
BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AN1) DUOTECH PACKAGING, LLC,
Defendants-Appellees.
2011-1457
AppeaI from the United States District C0urt for the
N0rthern DiStrict of I11in0is in case n0. 03-CV-7427,
Seni0r Judge J0hn F. Grady.
THE COMPAK COMPANIES, LLC,
Plaintiff-Appellee,

COMPAK CO V. JOHNSON 2
V.
JIMMIE L. JOHNSON, RON BOWEN,
` PATPAK, INC., OLMARC PACKAGING COMPAN`Y,
AND URBAN MINISTRIES, INC.,
Defendan,ts,
AND
BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AND DUOTECH PACKAGING, LLC,
Defendants-Appellants. 4
2011-1483
Appeal from the United States DistrictC0urt for the
N0rthern District of lllinois in case no. 03-CV-7427,
Senior Judge John F. Grady. ~
ON MOTION
ORDER
On February 29, 2012, this court issued an order re-
jecting The Compak Co1npanies, LLC’s brief and stating,
inter alicz, that “Co1npak shall E1e a corrected version of
its initial brief . . . within 21 days of the date of this order.
Failure to do so will result in dismissal of Compak’s
appeal for lack of prosecution See Fed. R. App. P.
3(a)(2).” Accordingly Compak’s brief was due on or before
March 21, 2012. Compak missed this deadline by one
day, serving its brief on March 22, 2012.

3 COMPAK CO V. JOHNSON
Compak’s untimely filing constitutes a failure to com-
ply with the court’s order. Pursuant to that order, Com-
pak’s appeal is, therefore, dismissed
Accordingly,
IT ls ORDERED THAT:
(1) Appeal n0. 2011-1457 is dismissed. The revised
caption in 2011-1483 is reflected above.
(2) The initial brief for Bruce Carlson, DuoTech Hold-
ings, Inc., and Du0Tech Packaging, LLC, in 2011-1483 is
due on or before l\/lay 14, 2012.
(3) All sides shall bear their own costs in 2011-1457.
FOR THE CoURT
"AR 2 8 2012 /s/ iran H0ri»a1y
Date J an Horbaly
Clerk
cc: George J. Spathis, Esq.
Andrew J. Cohen, Esq.
s23
Issued As a Mandate (as to 2011-1457 only):  2 8 
FlLED
. . um0FAPPEALsF0n
U stiff FEoE.'s.c_L macon
|`1AR 2 8 2012
NHOHBALY
JA CLEBK